ORDER
PER CURIAM:
On consideration of appellant’s petition for rehearing en banc, and the opposition thereto; and it appearing that a majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that appellant’s petition for rehearing en banc is granted, that the judgment of July 8, 2004, is hereby vacated, and the mandate issued July 30, 2004, is hereby recalled. It is
FURTHER ORDERED that the Clerk shall schedule these matters for argument before the court sitting en banc as soon as the calendar permits, limited to the issue of whether appellant was denied his right to effective assistance of counsel under the Sixth Amendment; and it appearing that the court would benefit from the participation of amicus curiae counsel in its consideration of these appeals, it is
FURTHER ORDERED that Christopher Landau, Esquire, and Padraic B. Fennelly, Esquire, of the law firm of Kirkland & Ellis, are hereby designated to participate in these proceedings as amicus curiae counsel. It is
FURTHER ORDERED that the briefs of the parties and amicus curiae counsel shall be filed no later than March 14, 2005. Each party, and amicus curiae counsel shall file any reply brief no later than April 4, 2005. Each party, and amicus curiae counsel shall file ten copies of its briefs. These new briefs, which shall address only the issue of ineffective assistance by trial counsel, shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in these appeals. Further, the parties and amicus curiae counsel shall hand-serve the briefs, unless other arrangements for service are agreed upon by a party or amicus curiae counsel to be served. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.